      Case 4:20-cv-05640-YGR Document 537 Filed 04/30/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
                                        OAKLAND DIVISION
12
13   EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR
14                 Plaintiff, Counter-defendant,   [PROPOSED] ORDER GRANTING NON-
                                                   PARTY GOOGLE LLC’S
15   vs.                                           ADMINISTRATIVE MOTION TO SEAL
                                                   PORTIONS OF PROPOSED TRIAL
16   APPLE INC.,                                   TESTIMONY PURSUANT TO CIVIL
                                                   L.R. 7-11 & 79.5
17                 Defendant, Counterclaimant.
18
19
20
21
22
23
24
25
26
27
28
                                                                          Case No. 4:20-cv-05640-YGR
                                                            [PROPOSED] ORDER RE: MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 537 Filed 04/30/21 Page 2 of 3



 1          On April 30, 2021, Non-Party Google LLC (“Google”) filed the declaration of Andrew
 2   Rope supporting various Administrative Motion to Seal Portions of Proposed Trial Testimony
 3
     Pursuant to Civil Local Rule 7-11 and 79.5 (Docket Nos. 489, 491, 505, and 509). Google seeks
 4
     to seal the following:
 5
 6
 7               Testimony       Information sought to be sealed                  Ruling
              Written Direct   ¶88, line 2, between “Around” and
 8            Testimony of     “of iPhone” and line 3, between
              David S. Evans   “about” and “--of the installed.”
 9            Written Direct   ¶184, last line after “increased by”
              Testimony of     to the end of the sentence.
10            Lorin Hitt
              Written Direct   Figure 46 in its entirety.
11            Testimony of
              Lorin Hitt
12            Written Direct   ¶209, after “Another study
              Testimony of     conducted for Google found that” to
13            Lorin Hitt       the end of the sentence.
14            Written Direct   ¶210, line 2, after “Dr. Evans also
              Testimony of     found that” to the end of the
15            Lorin Hitt       sentence.
              Written Direct   ¶211, after “In Fact” to the end of
16            Testimony of     the sentence.
              Lorin Hitt
17            Written Direct   ¶213, after “in one survey of iPhone
              Testimony of     owners who” to the end of the
18            Lorin Hitt       sentence.
              Written Direct   ¶100, between “on Google Play
19            Testimony of     increased” and “from 2013 to
              Francine         2018.”
20            Lafontaine
              Written Direct   ¶57, between “Unlike Apple’s App
21            Testimony of     Review process, which performs
22            Aviel Rubin      human review for every app and
                               app update approved for
23                             distribution through the App Store,”
                               and “The Google Play Store, which
24                             utilizes a less.”

25          Having considered the Motion(s) and supporting declaration,
26
27
28
                                                                                    Case No. 4:20-cv-05640-YGR
                                                                      [PROPOSED] ORDER RE: MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 537 Filed 04/30/21 Page 3 of 3



 1          IT IS HEREBY ORDERED THAT the Motion(s) is/are GRANTED as to the information
 2   listed in the table above and that such information be sealed. The unredacted version of each of
 3
     the above written testimonies shall remain under seal.
 4
            IT IS SO ORDERED.
 5
 6   Dated: _______________, 2021
 7
                                                     Honorable Yvonne Gonzalez-Rogers
 8                                                   United States District Judge
                                                     Northern District of California
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                Case No. 4:20-cv-05640-YGR
                                                                  [PROPOSED] ORDER RE: MOTION TO SEAL
